252 S.W.3d 215 (2008)
Mike NELSON, Claimant/Appellant,
v.
MISSOURI STATE TREASURER, CUSTODIAN OF THE SECOND INJURY FUND, Respondent/Respondent.
No. ED 90204.
Missouri Court of Appeals, Eastern District, Division Two.
April 1, 2008.
Motion for Rehearing and/or Transfer Denied May 7, 2008.
Robert Gerard Kister, Herculaneum, MO, for Appellant.
*216 Tracey Ellen Cordia, St. Louis, MO, for Respondent.
Before Patricia L. Cohen, C.J., Booker T. Shaw, J., Kurt S. Odenwald, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 7, 2008.

ORDER
PER CURIAM.
Mike Nelson (Claimant) appeals the decision of the Labor and Industrial Relations Commission finding the Second Injury Fund not liable for permanent total or partial disability benefits. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. A memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).